Opinion issued August 6, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00009-CR
____________

THE STATE OF TEXAS, Appellant

V.

LASZLO GYENES, Appellee 




On Appeal from County Criminal Court at Law No. 1 
Fort Bend County, Texas
Trial Court Cause No. 134745



 
MEMORANDUM  OPINION
           On May 7, 2009, appellant
 filed a motion to withdraw the above-referenced 
State’s appeal.  Because  we had not yet issued a decision , the motion was granted
on May 15, 2009.   See Tex. R. App. P. 42.2(a).  Accordingly, the appeal is dismissed.
          Any pending motions are denied as moot.
           The Clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).